     Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 1 of 15



 1   John R. Keville (Pro Hac Vice)
     Dustin J. Edwards (Pro Hac Vice)
 2   William M. Logan (Pro Hac Vice)
     WINSTON & STRAWN LLP
 3   800 Capital St., Suite 2400
     Houston, TX 77002-2925
 4   Telephone: (713) 651-2600
     Facsimile: (713) 651-2700
 5   Email: jkeville@winston.com
     Email: dedwards@winston.com
 6   Email: wlogan@winston.com
 7   David P. Enzminger (SBN 137065)
     Matthew R. McCullough (SBN 301330)
 8   WINSTON & STRAWN LLP
     275 Middlefield Road, Suite 205
 9   Menlo Park, CA 94025-1203
     Telephone: (650) 858-6500
10   Facsimile: (650) 858-6550
     Email: denzminger@winston.com
11
     Email: mrmccullough@winston.com
12
     Attorneys for Plaintiff
13   CONTOUR IP HOLDING, LLC
14

15                        IN THE UNITED STATES DISTRICT COURT

16                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

17                                    SAN FRANCISCO DIVISION

18

19   CONTOUR IP HOLDING, LLC,

20                       Plaintiff,                    Case No. 17-cv-04738-WHO

21                                                     PLAINTIFF CONTOUR IP
           v.                                          HOLDING, LLC’S MOTION FOR
22                                                     LEAVE TO FILE A MOTION FOR
     GOPRO, INC.,                                      RECONSIDERATION
23                       Defendant.

24

25

26

27

28

                CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                  CASE NO. 17-CV-04738-WHO
      Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 2 of 15



 1                                                   TABLE OF CONTENTS
 2                                                                                                                                            Page
 3   I.     INTRODUCTION ................................................................................................................ 2
 4   II.    ISSUES TO BE DECIDED ................................................................................................... 4
 5   III.   RELEVANT FACTUAL BACKGROUND .......................................................................... 4
 6          A.        Contour’s Disclosures .............................................................................................. 4
 7          B.        GoPro’s Motion to Exclude Contour’s Willfulness Evidence ................................. 6
 8          C.        The Court’s Order .................................................................................................... 7
 9   IV.    LEGAL STANDARD ........................................................................................................... 8
10   V.     ARGUMENT........................................................................................................................ 9
11          A.        Contour Should be Permitted to Present Evidence that GoPro Continued to
                      Release New Products Without Designing Around the Patents-in-Suit....................... 9
12
            B.        Contour Should Be Permitted to Present Evidence About Nicholas
13                    Woodman’s Stock Sales and Evidence of Copying and Monitoring from Tyler
                      Gee.......................................................................................................................... 10
14

15   VI.    CONCLUSION................................................................................................................... 11
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                i
                 CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                   CASE NO. 17-CV-04738-WHO
      Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 3 of 15



 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                        Page(s)
 3   Cases
 4
     Opticurrent, LLC v. Power Integrations, Inc.,
 5      No. 17-cv-03597-WHO, 2018 U.S. Dist. LEXIS 140141 (N.D. Cal. Aug. 17,
        2018) (Orrick, J.) .........................................................................................................................8
 6
     Other Authorities
 7
     Fed. R. Civ. P. 31(a)(3) ...................................................................................................................10
 8
     Fed. R. Civ. P. 37(c)........................................................................................................................10
 9
     Fed. R. Civ. P. 59(e)..........................................................................................................................8
10

11   Local Rule 7-9 .............................................................................................................................1, 11

12   Local Rule 7-9(b) ........................................................................................................................8, 11

13   Local Rule 7-9(b)(3) .....................................................................................................................8, 9

14   Local Rule 7-9(d) ..............................................................................................................................1
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     ii
                      CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                        CASE NO. 17-CV-04738-WHO
           Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 4 of 15



 1                                   NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3            Plaintiff Contour IP Holding LLC (“Contour”) moves the Court under Local Rule 7-9 for an order
 4   granting leave for Contour to file a motion for reconsideration of the Court’s decision in its January 8,
 5   2021, Order on Motions in Limine, Motion to Strike and Exclude, and Motions to Seal (Dkt. 510) to grant
 6   GoPro’s Motion in Limine No. 8 and to exclude certain of Contour’s evidence of alleged willfulness as
 7   insufficiently disclosed. Pursuant to Local Rule 7-9(d), no response need be filed and no hearing will be
 8   held concerning this motion for leave, unless otherwise ordered by the Court.
 9                                   STATEMENT OF RELIEF SOUGHT
10            As set forth in more detail in the following Memorandum of Points and Authorities, Contour brings
11   this motion so that the Court may ultimately permit Contour to advance evidence of willfulness that the
12   Court erred in excluding based on a misapprehension of the record and arguments. More specifically,
13   Contour asks that the Court reconsider its Order (Dkt. 510), which excluded certain bases of willfulness,
14   namely, (1) GoPro’s continued release of new products without designing around the Patents-in-Suit,
15   which was disclosed to GoPro years before the close of fact discovery; and (2) Nicholas Woodman’s stock
16   sales and evidence of GoPro’s copying1 and investigation of Contour’s products, neither of which came to
17   form until the depositions of Nicholas Woodman and Tyler Gee after the close of fact discovery.
18

19

20

21

22

23

24

25

26

27

28   1
         The Court’s Order permits evidence of copying in rebuttal. Dkt. 510 at 12.
                                                   1
                    CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                      CASE NO. 17-CV-04738-WHO
          Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 5 of 15



 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           Discovery in this case has revealed significant evidence that GoPro has continued to release new
 4   infringing products without designing around the asserted claims from the Patents-in-Suit and that GoPro
 5   and its CEO, Nicholas Woodman, have behaved in a way that evidences willful infringement.
 6   Understandably hoping to avoid putting this evidence before the jury, GoPro sought to exclude evidence
 7   of its willfulness by arguing that Contour did not timely disclose this evidence in response to a contention
 8   interrogatory. The Court’s Order suggests that GoPro’s motion may have misled the Court to
 9   misapprehend material facts in the record.
10           First, the Order stated that Contour did not disclose “GoPro’s continued release of new products
11   or not designing around the Patents-in-Suit” as evidence of alleged willfulness in response to GoPro’s
12   interrogatory asking for Contour’s willfulness contentions. See Dkt. 510 at 10 (listing this basis among
13   others and stating that “[o]ther willfulness contentions were disclosed in response to GoPro’s interrogatory,
14   but not these”). However, this is incorrect as there is no dispute that Contour disclosed, before the fact
15   discovery deadline, that “GoPro’s willful infringement is evident in the new models it has released
16   since the filing of the patent infringement action by Contour, LLC against GoPro in the United States
17   District Court for the District of Utah without any design changes relevant to the Patents-in-Suit,” in a
18   timely response to GoPro’s contention interrogatory. See Dkt. 474-11 at 27. Indeed, Contour had disclosed
19   this theory to GoPro at least by 2018. Ex. A at 2 (Contour’s March 2018 Final Infringement Contentions).
20           The Court appears to have understood certain statements in GoPro’s motion to suggest Contour
21   did not timely disclose this theory (see Dkt. 510 at 10), despite GoPro attaching and citing Contour’s
22   timely disclosure of that evidence. Compare Dkt. 474 at 14 (GoPro’s Motion suggesting this allegation
23   was “notably absent” “in CIPH’s only timely response” to Interrogatory No. 11 (citing 474-11,
24   Contour’s November 25, 2019, supplement, as the timely response)), with Dkt. 474-11 at 27
25   (Contour’s November 25, 2019, Interrogatory No. 11 Response stating that “GoPro’s willful
26   infringement is evident in the new models it has released since the filing of the patent infringement
27   action by Contour, LLC against GoPro in the United States District Court for the District of Utah

28   without any design changes relevant to the Patents-in-Suit”).
                                                  2
                   CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                     CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 6 of 15



 1          GoPro further clarified at the hearing that it was not seeking to exclude the disclosures in the
 2   November 2019 supplement, which included Contour’s disclosure of GoPro’s continuing release of
 3   infringing products without designing around the Patents-in-Suit as evidence of willfulness. Dkt. 506
 4   at 60:13-19 (“So we are not sitting here asking Your Honor to exclude evidence or contentions that
 5   were timely disclosed in either November 25th or in the February 28th supplemental response; okay.
 6   We are just asking to exclude new contentions that were not disclosed until summary judgment. And
 7   that's after fact discovery and expert discovery.”); see also Dkt. 474 at 15 (only specifically seeking
 8   to exclude “any allegations or evidence relating to Mr. Woodman’s financial transactions, alleged
 9   ‘copying’ or investigation of Contour products by GoPro, communications with GoPro relating to the
10   Patents-in-Suit, and any allegation or evidence GoPro had knowledge of the Patents-in-Suit before
11   January 5, 2015”). The Court nonetheless excluded this evidence on the misapprehension that it was
12   not disclosed in the timely November 2019 supplement. See Dkt. 510 at 10.
13          Second, the Court excluded evidence deduced and confirmed during two depositions—those of
14   Messrs. Woodman and Gee—based on an apparent misunderstanding about the timing of those
15   depositions. The Court’s Order excluded this evidence as “insufficiently disclosed” during fact discovery.
16   But as Contour explained during the hearing (Dkt. 506 at 59-60), GoPro could not or would not make
17   Mr. Woodman available until the last day of fact discovery, and when that did not work, would only agree
18   to offering him out of time. Ex. B (Contour asking to depose Mr. Woodman “during the period from
19   November 21-December 13”); Ex. C at 2 (“Finally, if GoPro truly wants to be cooperative, as you say,
20   please provide dates for Nick Woodman’s deposition, which we asked for weeks ago.”) (GoPro offering
21   Mr. Woodman only on January 14), 1 (Contour noting a conflict on January 14 but offering other dates
22   during fact discovery); Ex. D at 3 (GoPro refusing to offer Mr. Woodman on any other date during fact
23   discovery and instead offering him only on January 30). GoPro likewise would not or could not make
24   Mr. Gee available until after the close of fact discovery and only offered him out of time. Ex. E (GoPro
25   offering January 22); Ex. F (GoPro cancelling the January 22 deposition and offering January 31 instead).
26           Mr. Woodman, GoPro’s CEO, testified during his deposition about certain stock transactions
27   (Dkt. 474-2), and Mr. Gee—GoPro’s corporate designee on the topics—testified about GoPro’s lack of

28   design-around efforts and copying and monitoring of Contour’s products (Dkt. 493-6). The Court excluded
                                                 3
                  CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                    CASE NO. 17-CV-04738-WHO
            Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 7 of 15



 1   the evidence deduced and confirmed at these depositions as untimely disclosed before the fact discovery
 2   deadline based on an apparent misapprehension that the depositions were taken during the fact discovery
 3   period. See Dkt. 510 at 10.
 4             Thus, the Court’s Order is premised on a misapprehension of material facts that would have
 5   compelled a different decision, including about the timing of Contour’s discovery and disclosure of
 6   relevant evidence, which were apparently exacerbated by misstatements in GoPro’s motion. The Court
 7   should therefore grant Contour leave to move for reconsideration of the Court’s Order.
 8   II.      ISSUES TO BE DECIDED
 9            The Court excluded GoPro’s continuing release of infringing products without designing
10   around the Patents-in-Suit as evidence of willfulness based on a finding that Contour’s disclosure of
11   this evidence in a February 2020 supplement was untimely. However, it is manifest from the Order
12   that the Court did not consider Contour’s explicit disclosure of the same theory and evidence in a
13   November 2019 supplement that was indisputably timely and that was before the Court when it issued
14   the Order. It is also manifest in the Order that the Court did not consider GoPro’s clarification at the
15   hearing that it was not seeking to exclude evidence disclosed in the November 2019 supplement. Based
16   on these facts, should the Court reconsider its Order?
17            The Court excluded testimony about Nicholas Woodman’s suspicious stock sales and from
18   Tyler Gee about GoPro’s copying and monitoring of Contour’s products as evidence of willfulness on
19   the basis that Contour did not timely disclose this evidence before the close of fact discovery.
20   However, it is manifest from the Order that the Court did not recognize the timing or circumstances
21   of the depositions, both of which were taken after the close of fact discovery based on an agreement
22   between the parties because GoPro was unable or unwilling to make Messrs. Woodman and Gee
23   available before the day fact discovery closed, at the earliest, leading to the agreement to take these
24   depositions out of time. Based on these facts, should the Court reconsider its Order?
25   III.     RELEVANT FACTUAL BACKGROUND
26            A.     Contour’s Disclosures

27            Contour disclosed to GoPro during discovery, at least as early as March 2018, one theory of

28   willfulness that the Court excluded: “GoPro has continued to sell, market, and advertise the accused
                                                  4
                   CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                     CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 8 of 15



 1   functionality after learning of Contour’s patents” and “GoPro has released several new products since
 2   learning of Contour’s patents (e.g., the recent launch of the HERO6) without making any relevant changes
 3   to the product design and without making any attempt to avoid infringing Contour’s patents.” Ex. A at 2.
 4   Further, GoPro’s Interrogatory No. 11 asked Contour to describe the bases for its contention that GoPro
 5   willfully infringes the Patents-in-Suit. See Dkt. 474-11 at 26. On November 25, 2019, well before the close
 6   of fact discovery, Contour supplemented its initial response to Interrogatory No. 11 to further explain that
 7   “GoPro’s willful infringement is evident in the new models it has released since the filing of the patent
 8   infringement action by Contour, LLC against GoPro in the United States District Court of the District of
 9   Utah without any design changes relevant to the Patents-in-Suit.” Id. at 27. Contour provided this
10   contention during discovery despite GoPro refusing to answer Contour’s interrogatory inquiring about
11   GoPro’s design-around efforts. Ex. H at 19 (“GoPro is currently unaware of any information responsive to
12   this interrogatory that is not subject to attorney-client privilege and/or attorney work product protection”).
13           Fact discovery closed on January 14, 2020. Dkt. 303. Despite this, Contour and GoPro agreed that
14   Messrs. Woodman’s and Gee’s depositions could take place on January 30, 2020, and January 31, 2020,
15   respectively, to accommodate their schedules that prevented a deposition any time before the last day of
16   fact discovery. Ex. D at 3; Ex. E; Ex. F. At no time before the close of fact discovery did GoPro produce
17   evidence concerning Mr. Woodman’s stock sales, despite its relevance. This evidence was uncovered
18   through public record searches as part of the preparation for Mr. Woodman’s deposition, which also
19   occurred after the close of discovery. During Mr. Woodman’s deposition, he testified to selling hundreds
20   of millions of dollars worth of stock shortly after the second Patent-in-Suit issued and Contour filed its
21   lawsuit, but before GoPro publicly disclosed its potential liability. Dkt. 398-4 at 340:7-343:23.
22           During Mr. Gee’s deposition, Mr. Gee testified, as the corporate representative of related topics,
23   that after having investigated Contour’s competing products in 2011, and since learning of the Patents-in-
24   Suit by January 2015, GoPro had not designed-around the Patents-in-Suit. Dkt. 493-6 at 238:15-246:3;
25   216:14-25. This was consistent with Contour’s prior Interrogatory Response and Supplement.
26           Contour then filed a motion for partial summary judgment on July 8, 2020. Dkt. 376-3. In that
27   motion, Contour advanced the evidence of willfulness that it disclosed in its March 2018 contentions and

28   November 2019 response to Interrogatory No. 11: GoPro knew about the Patents-in-Suit by at least March
                                                  5
                   CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                     CASE NO. 17-CV-04738-WHO
         Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 9 of 15



 1   2014, or by the filing of the Utah action in January 2015, and nonetheless continued to release new
 2   infringing products without attempting to design around the patented claims. Id. at 17-21. Contour also
 3   advanced the evidence from Mr. Woodman’s deposition that he had sold hundreds of millions of dollars
 4   worth of GoPro stock in close proximity to when the Patents-in-Suit were allowed and issued. Id. at 18-
 5   20. GoPro presented its explanations and defenses to Mr. Woodman’s stock sales, Dkt. 398-2 at 24, but
 6   GoPro never argued that Mr. Woodman’s testimony—taken after the close of fact discovery based on
 7   GoPro’s agreement—or the willfulness theory should be excluded as untimely, nor did GoPro put in any
 8   evidence to show a different reason for the stock sales. Contour also advanced evidence from Mr. Gee’s
 9   deposition that GoPro had investigated and copied Contour’s products in 2011 and failed to design-around
10   the Patents-in-Suit after learning of the Patents-in-Suit by at least January 2015. Dkt. 376-3 at 18, 20-21.
11   GoPro presented its explanations and defenses to Contour’s investigation and copying allegations, and
12   GoPro admitted that despite purportedly having “‘cheap non-infringing alternatives that it could have
13   quickly adopted’ to the Patents-in-Suit,” it has not implemented them. Dkt. 398-2 at 24-25.
14          B.      GoPro’s Motion to Exclude Contour’s Willfulness Evidence
15
            On November 17, 2020, GoPro moved in limine to exclude certain of Contour’s willfulness
16
     evidence as untimely. Dkt. 474 at 13-15. GoPro’s Motion attached Contour’s November 2019
17
     supplemental response to Interrogatory No. 11, which disclosed Contour’s contentions that
18
     (1) “GoPro’s willful infringement is evident in the new models it has released since the filing of the
19
     patent infringement action by Contour, LLC against GoPro in the United States District Court for the
20
     District of Utah without any design changes relevant to the Patents-in-Suit,” and (2) “GoPro has had
21
     knowledge of the applications that issued as the Patents-in-Suit since at least as early as March 2014,”
22
     when GoPro hired one of the inventors. Dkt. 474-11 (emphasis added); Dkt. 474 at 14-15 (citing the
23
     November 2019 supplement as timely). But GoPro’s Motion nonetheless misstated that “any
24
     allegations of “GoPro’s continued release of new products or not designing around the Patents-in-
25
     Suit” were “[n]otably absent from this response.” Dkt. 474 at 14. Moreover, GoPro’s Motion did not
26
     disclose that Mr. Woodman and Mr. Gee did not testify until after the close of fact discovery.
27

28
                                                 6
                  CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                    CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 10 of 15



 1          Contour responded to GoPro’s Motion by pointing out Contour’s disclosure of the relevant
 2   materials, other than Mr. Woodman’s testimony, in its interrogatory responses. Dkt. 493 at 13-14.
 3   Although Contour directed the Court to the most recent amended and supplemental interrogatories
 4   that it served shortly after the close of fact discovery, id. at 13 (citing Dkt. 474-12), the same pertinent
 5   information was disclosed in the earlier supplement that GoPro cited, Dkt. 474 at 14-15 (citing Dkt.
 6   474-11), and in even earlier contentions (Ex. A at 2). Based on this briefing, the Court tentatively
 7   denied GoPro’s Motion because the evidence of willfulness was not a surprise. Dkt. 498 at 2.
 8          The Court heard argument on GoPro’s Motion on December 14, 2020. Dkt. 506. During that
 9   hearing, GoPro’s counsel acknowledged Contour’s November 2019 supplement. Id. at 52:13-53:8.
10   The only issue GoPro argued was missing from that supplement was the testimony about
11   Mr. Woodman’s stock transactions. Id. at 53:3-8. GoPro never took the position during the hearing—
12   because it could not—that the November 2019 supplement did not disclose GoPro’s ongoing release
13   of new products and failure to design around those products after learning of the Patents-in-Suit as
14   evidence of willfulness. In fact, GoPro’s counsel was explicit that GoPro was not asking the Court to
15   exclude anything in the November 2019 supplement or in Contour’s February 2020 supplement. Id.
16   at 60:13-19 (“So we are not sitting here asking Your Honor to exclude evidence or contentions that
17   were timely disclosed in either November 25th or in the February 28th supplemental response; okay.
18   We are just asking to exclude new contentions that were not disclosed until summary judgment. And
19   that's after fact discovery and expert discovery.”). As to Mr. Woodman’s and Mr. Gee’s testimony,
20   Contour clarified at the hearing that GoPro did not make those witnesses available until the close of
21   fact discovery. Id. at 59:9-15.
22          C.      The Court’s Order
23
            On January 8, 2021, the Court entered its Order on Motions in Limine, Motion to Strike and
24
     Exclude, and Motions to Seal. Dkt. 510. The Court granted, among other things, GoPro’s Motion to
25
     exclude evidence of GoPro’s release of new products without designing around the Patents-in-Suit and
26
     evidence about Mr. Woodman’s stock sales. Id. at 10 (“Specifically, GoPro homes in on (1) ‘allegations
27
     of copying or relating to any monitoring or investigation of Contour products by GoPro,’ (2) stock sales
28
                                                 7
                  CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                    CASE NO. 17-CV-04738-WHO
           Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 11 of 15



 1   Woodman made, (3) ‘GoPro’s continued release of new products or not designing around the Patents-in-
 2   Suit,’ and (4) communications between GoPro and the Contour entities.”). The Court found that “[o]ther
 3   willfulness contentions were disclosed in response to GoPro’s interrogatory [no. 11], but not these.” Id.
 4            As to GoPro’s release of new products, the Court premised its finding on the misapprehension that
 5   Contour first disclosed this theory in its February 2020 supplement, which the Court found was untimely.
 6   See id. The Court did not address Contour’s November 2019 supplement, the earlier March 2018
 7   contentions, or GoPro’s concession at the hearing that it was not seeking to exclude the issues disclosed in
 8   the November 2019 or February 2020 supplements.
 9            Regarding Messrs. Woodman’s and Gee’s testimonies, the Court similarly found that Contour did
10   not timely disclose this as evidence of willfulness during fact discovery, but the Court did not address
11   whether this failure was substantially justified given the undisputed fact that GoPro did not make
12   Messrs. Woodman and Gee available for a deposition until the close of fact discovery, and then agreed to
13   offering them for deposition out of time, or that GoPro never disclosed or produced evidence regarding
14   Mr. Woodman’s stock transactions during discovery, after his deposition, in opposition to summary
15   judgment, or in moving to exclude.
16   IV.      LEGAL STANDARD
17            District courts may reconsider and amend previous orders under Federal Rule of Civil
18   Procedure 59(e). A motion for reconsideration is appropriate when a court’s interlocutory order failed to
19   consider material facts and reconsideration would be in the interest of justice, and when the moving party
20   exercised reasonable diligence in bringing the motion. Civil Local Rule 7-9(b); see also Opticurrent, LLC
21   v. Power Integrations, Inc., No. 17-cv-03597-WHO, 2018 U.S. Dist. LEXIS 140141, at *2 (N.D. Cal. Aug.
22   17, 2018) (Orrick, J.) (granting leave). More specifically, reconsideration is appropriate when there was
23   “[a] manifest failure by the Court to consider material facts or dispositive legal arguments which were
24   presented to the Court before such interlocutory order.” Civil Local Rule 7-9(b)(3).
25

26

27

28
                                                  8
                   CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                     CASE NO. 17-CV-04738-WHO
          Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 12 of 15



 1   V.      ARGUMENT
 2           A.     Contour Should be Permitted to Present Evidence that GoPro Continued to
                    Release New Products Without Designing Around the Patents-in-Suit.
 3
             The Court entered its Order on January 8, 2021. Dkt. 510. Contour has been diligent in bringing
 4
     this motion, filed only weeks after the Court’s Order and well in advance (three months) of the trial
 5
     scheduled in this case. This leaves time for the Court to order additional briefing if it so chooses. The
 6
     Court was presented with Contour’s response to Interrogatory No. 11 dated November 2019, which
 7
     disclosed Contour’s contention that “GoPro’s willful infringement is evident in the new models it
 8
     has released since the filing of the patent infringement action by Contour, LLC against GoPro in the
 9
     United States District Court for the District of Utah without any design changes relevant to the
10
     Patents-in-Suit.” Dkt. 474-11 at 27 (emphasis added). Nevertheless, the Court found that Contour
11
     failed to disclose GoPro’s continued release of new products without designing around the Patents-in-
12
     Suit as evidence of willfulness in response to GoPro’s Interrogatory No. 11. See Dkt. 510 at 10 (“Other
13
     willfulness contentions were disclosed in response to GoPro’s interrogatory, but not these.”).
14
             The Court reached this conclusion after determining that Contour’s February 2020
15
     supplemental interrogatory response “was filed after the deadline and without leave,” id., based on a
16
     misapprehension that the February 2020 supplement was Contour’s first disclosure. The Court appears
17
     to have been misled by a misstatement in GoPro’s motion that suggested the November 2019
18
     supplement did not include the same disclosure as the February 2020 supplement. Compare Dkt. 474
19
     at 14 (suggesting this allegation was not included “in CIPH’s only timely response” to Interrogatory
20
     No. 11 (citing 474-11, Contour’s November 2019 supplement, as the timely response)), with Dkt. 474-
21
     11 at 27 (Contour’s November 2019 supplement disclosing this contention).
22
             Reconsideration is appropriate. The Court’s Order manifests a failure to consider Contour’s
23
     November 2019 supplement. See Civil Local Rule 7-9(b)(3).2 The November 2019 supplement was
24
     indisputably timely and before the Court. Dkt. 303 (setting the close of fact discovery for January
25

26   2
       There is no dispute that Contour disclosed this contention well before the close of fact discovery.
27   Even before Contour’s November 2019 supplement, Contour’s March 2018 contentions explicitly
     disclosed Contour’s contention that GoPro’s continued release of new infringing products without
28   designing around the Patents-in-Suit was evidence of willfulness. See Ex. A at 2; Dkt. 474-11 at 27.
                                                 9
                  CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                    CASE NO. 17-CV-04738-WHO
        Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 13 of 15



 1   2020); Dkt. 474 at 14 (citing 474-11 as Contour’s “Interrogatory No. 11 Response”). Although GoPro
 2   did not accurately represent Contour’s response in its motion, GoPro later acknowledged the
 3   November 2019 supplement during the hearing and clarified that it was not intending to exclude the
 4   material Contour disclosed in that response or in Contour’s February 2020 supplement. See id. at
 5   60:13-19. The Court should therefore reconsider its Order excluding evidence of GoPro’s continued
 6   release of new models without designing around the Patents-in-Suit as evidence of willfulness.
 7           B.      Contour Should Be Permitted to Present Evidence About Nicholas Woodman’s
                     Stock Sales and Evidence of Copying and Monitoring from Tyler Gee.
 8
             There is no dispute that Mr. Woodman’s stock sales are relevant evidence of willfulness. Dkt. 510
 9
     at 11, n. 2. The Court excluded Mr. Woodman’s stock sales as evidence of willfulness based on a finding
10
     that Contour did not properly disclose them within the fact discovery period. See Dkt. 510 at 10. This
11
     finding is subject to reconsideration because it manifests a failure to consider the timing of the relevant
12
     evidence, which is the testimony from Mr. Woodman’s deposition. Fact discovery closed on January 14,
13
     2020. Dkt. 303. GoPro’s Motion failed to disclose that GoPro did not make Mr. Woodman available until
14
     the day fact discovery closed, Dkt. 506 at 59:9-15, and then agreed to offer him for a deposition out of
15
     time. Ex. B; Ex. C; Ex. D. Contour, however, explained the timing and circumstances of these depositions
16
     during the hearing. Dkt. 506 at 59-60.
17
             The same is true for Mr. Gee’s testimony regarding GoPro’s copying and monitoring of Contour’s
18
     products. GoPro designated Mr. Gee as a corporate representative on several topics, including Topic 36
19
     on GoPro’s “analysis, testing, or review” of Contour’s products and Topic 41 on GoPro’s “attempts
20
     to design or re- design, in whole or in part, any of GoPro's products or features thereof, so as to avoid
21
     infringing any claim of any of the Patents-in-Suit.” Dkt. 402-5 at 16:8-24; Ex. G at 13-14. GoPro could
22
     not or would not make Mr. Gee available for a deposition during fact discovery, so it agreed to Mr. Gee
23
     providing his testimony after the close of fact discovery. Ex. E; Ex. F; Dkt. 493-6.
24
             The testimony of Mr. Woodman, as CEO, and Mr. Gee as a corporate designee, can be used “for
25
     any purpose.” Fed. R. Civ. P. 31(a)(3). Given the timing of Messrs. Woodman’s and Gee’s depositions,
26
     and GoPro’s role in the underlying delays, the Court should reconsider its Order because any failure to
27
     timely identify their relevant testimony was substantially justified. See Fed. R. Civ. P. 37(c).
28
                                                 10
                   CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                     CASE NO. 17-CV-04738-WHO
           Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 14 of 15



 1            The Court’s exclusion of evidence developed at Messrs. Woodman’s and Gee’s respective
 2   depositions is also subject to reconsideration as manifestly unjust. See Civil Local Rule 7-9(b). The Court’s
 3   Order essentially rewards GoPro for failing to produce relevant evidence and for refusing to make
 4   Mr. Woodman and Mr. Gee reasonably available during fact discovery by foreclosing Contour from using
 5   testimony developed at the deposition on willfulness because it was taken out of time. Contour was not
 6   able to ask Mr. Woodman or Mr. Gee relevant questions and judge their credibility until after the close of
 7   fact discovery. Contour was thus also unable to request additional documents or propound interrogatories
 8   to follow-up on their testimony. Given that delaying those depositions until at and after the close of fact
 9   discovery was at GoPro’s discretion (Ex. B; Ex. C; Ex. D; Ex. E; Ex. F), it would be manifestly unjust and
10   would encourage gamesmanship to exclude evidence as untimely that was taken out of time based on
11   GoPro’s witnesses’ limited availability during the fact discovery period.
12            The Court should therefore grant Contour leave to move for reconsideration of the Order
13   excluding Mr. Woodman’s stock sales and evidence about GoPro’s monitoring and copying of Contour’s
14   products as evidence of willfulness.
15   VI.      CONCLUSION
16            For the foregoing reasons, this Court should grant Contour’s Motion and permit it to file and brief
17   a motion for reconsideration pursuant to Civil Local Rule 7-9.
18

19

20

21

22

23

24

25

26

27

28
                                                 11
                   CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                     CASE NO. 17-CV-04738-WHO
       Case 3:17-cv-04738-WHO Document 517 Filed 02/12/21 Page 15 of 15



 1   DATED: February 12, 2021       Respectfully submitted,
 2
                                    By: /s/ John R. Keville
 3                                  David P. Enzminger (SBN 137065)
                                    Matthew R. McCullough (SBN 301330)
 4                                  WINSTON & STRAWN LLP
                                    275 Middlefield Road, Suite 205
 5                                  Menlo Park, CA 94025-1203
                                    Telephone: (650) 858-6500
 6                                  Facsimile: (650) 858-6550
                                    Email: denzminger@winston.com
 7                                  Email: mrmccullough@winston.com
 8                                  John R. Keville (Pro Hac Vice)
                                    Dustin J. Edwards (Pro Hac Vice)
 9                                  William M. Logan (Pro Hac Vice)
                                    WINSTON & STRAWN LLP
10                                  800 Capital St., Suite 2400
                                    Houston, TX 77002-2925
11                                  Telephone: (713) 651-2600
                                    Facsimile: (713) 651-2700
12                                  Email: jkeville@winston.com
                                    Email: dedwards@winston.com
13                                  Email: wlogan@winston.com
14                                  Attorneys for Plaintiff
15                                  CONTOUR IP HOLDING, LLC

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              12
                CONTOUR’S MOTION FOR LEAVE TO FILE A MOTION FOR RECONSIDERATION
                                  CASE NO. 17-CV-04738-WHO
